972 F.2d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Daniel Edward PRUENTE, Plaintiff-Appellant,v.Robert L. TUCKER, Chairman, Arizona Board of Pardons andParole, et al., Defendants-Appellees.
No. 92-15410.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.*Decided Aug. 4, 1992.

Before WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Pruente appeals the dismissal of his section 1983 action against Arizona Parole Board officials and fictitiously named defendants.   Members of the Parole Board are entitled to absolute immunity for actions taken with respect to parole hearings.   Sellars v. Procunier, 641 F.2d 1295 (9th Cir.), cert. denied, 454 U.S. 1102 (1981).   Defendants under fictitious names are not proper defendants and must be dismissed.   Ariz. Local Rules of Fed.Prac. 10(d).   We affirm for the reasons given by the district court.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3